Citation Nr: 0728243	
Decision Date: 09/08/07    Archive Date: 09/25/07

DOCKET NO.  00-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, of 
Wright, Robinson, Osthimer & Tatum


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service in the US Navy from 
June 1981 to May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Los Angeles, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals that in August 2005, the Board issued a 
decision on the merits of the two issues noted on the front 
page of this action.  In that decision, the Board found that 
the evidence did not support the veteran's assertions and the 
claim was denied.  The veteran was notified of that decision 
and he appealed to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.  A Joint Motion for 
Remand to the Board was submitted.  In that Joint Motion, the 
parties asked the Court to vacate the Board's August 2005 
decision and remand the claim to the Board for additional 
development.  The Court subsequently adopted the Joint Motion 
and issued an Order in July 2006 implementing said Order.  
The claim has since been returned to the Board for action.

In the Joint Motion enacted by the Court, the Court found 
that the VA had not made a reasonable effort to obtain 
relevant records.  Specifically, the veteran had claimed that 
while he was undergoing basic training, he had stumbled upon 
his "bunkmate in the bathroom in a pool of blood" in an 
apparent suicide attempt.  The Court found that the VA did 
not meet its duty to assist the veteran when it failed to 
request records from the veteran's military unit that would 
have confirmed his assertions.  The Court further found that 
the TDIU claim was inextricably intertwined with the issue 
involving PTSD.  As such, that portion of the Board's 
decision was vacated because it was ruled to be dependent 
upon the outcome of the PTSD claim development.  

Therefore, in accordance with the instructions provided by 
the Court, the claim is remanded to the AMC/RO for the 
following development actions:

1.  The appellant and his attorney should 
be provided the notice required under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b) (2006), to 
include the notice specified by in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit any pertinent evidence in 
his possession.

2.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience during basic 
training when he reportedly witnessed an 
attempted suicide of a fellow enlistee.  
The veteran should also be asked to 
provide a more detailed statement 
concerning his statements involving the 
USSR-Soviet aircraft interdiction of his 
ship, the USS Niagara Falls (APS-3).  

The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  The RO/AMC 
should provide to the veteran copies of 
the veteran's previous statements so that 
the veteran can use those documents to 
refresh his memories and also add any 
additional information that he may have 
forgotten in those documents.  He should 
be informed that, without such details, 
an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO/AMC 
should note in the record the responses 
provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the attempted suicide to include the 
names of witnesses, the time of day the 
body was found, how the suicide attempt 
affected him, whether any counseling 
occurred at basic training with respect 
to the suicide attempt, the "class" he 
was in while at basic training, etcetera.  

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his ship being followed by Soviet 
aircraft.  The veteran should provide as 
much information as he can with respect 
to this occurrence; i.e., his location at 
the time, the time of year that it 
occurred, any response from the American 
Navy, how the following of his ship by a 
Soviet plane affected him, the names of 
any individuals who served aboard the 
ship during the same occurrence, 
etcetera.

c.  With respect to the aircraft 
incident, the veteran should provide as 
much detail as he possibly can with 
respect to his duties while stationed 
aboard the USS Niagara Falls.  The 
veteran should provide any information 
with respect to his duties, his location, 
individuals who served with him, the 
stressors he encountered, how the 
stressors have affected him, etcetera.


3.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the veteran, 
his duties, and any event he comments 
thereon.  

The NPRC and/or JSRRC is/are asked to 
provide any unit records for the veteran 
during his first two months of 
enlistment.  Of particular interest is 
the report of any possible suicide 
attempt that might have occurred while 
the veteran was attending basic training.  
Any personal information of the 
individual who may have attempted suicide 
should be appropriately protected.  

Inquiries should also be made to the 
Naval Investigation Service at Great 
Lakes Naval Base, Great Lakes, Illinois, 
and asked whether it can confirm an 
investigation into a suicide attempt 
while the veteran was attending basic 
training in June/July/August 1991.  Any 
information obtained should be included 
in the claims folder for review.   

If the NPRC and/or JSRRC is/are unable to 
provide specific detail concerning the 
veteran's claimed stressors because of 
national security, the NPRC and/or JSRRC 
should be asked if it is able to confirm 
the stressors in a general, nonsecurity-
breaking manner.  Any and all information 
obtained should be included in the claims 
folder for future review.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) pronouncements.

5.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnosis of PTSD previously given.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder along with a 
total disability evaluation.  If the benefits sought on 
appeal remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  The 
RO/AMC should specifically discuss in the SSOC the 
applicability of Pentecost v. Principi, 16 Vet. App. 124 
(2002) to the veteran's claim.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



